[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant David Paul Collett has taken the instant appeal from his conviction, upon a plea of guilty, for receiving stolen property. Counsel appointed to prosecute the appeal, citing the decision of the United States Supreme Court in Anders v. California (1967),386 U.S. 738, 87 S.Ct. 1396, and the decision of the Court of Appeals for the Sixth Circuit in Freels v. Hills (C.A. 6, 1988), 843 F.2d 958, submits that she has carefully examined the record of the proceedings below, that her review of those proceedings has disclosed no error, and that she has attempted, without success, to communicate with the appellant to advise him of this conclusion and to solicit from him a contrary assessment. She now requests that this court independently examine the record to determine whether this appeal is wholly frivolous. We have done so, and we concur in counsel's conclusion that the proceedings below were free of error prejudicial to the appellant. SeeAnders, supra at 744, 87 S.Ct. at 1400. We, therefore, overrule counsel's motion to withdraw from her representation of the appellant and affirm the judgment of the trial court.
Our determination that the proceedings below were free of prejudicial error also compels our conclusion that there were no reasonable grounds for this appeal. However, because of the appellant's indigency, we allow no penalty.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Winkler and Shannon, JJ.
Raymond E. Shannon, retired, from the First Appellate District, sitting by assignment.